Judgment of the City Court of *854Yonkers reversed on the law and the facts and a new trial ordered, costs to abide the event. The verdict of the jury was inadequate, and the motion for a new trial on that ground should have been granted. The appeal is properly here on this record. (Civ. Prac. Act, §§ 549, 580; Carmody New York Practice [Temporary ed.], § 436; Laws of 1930, chap. 852, § 11.*) Lazansky, P. J., Young, Cars-well, Scudder and Tompkins, JJ., concur.

Amdg. Yonkers City Court Act (Laws of 1893, chap. 416), tit. 9, § 1, subds. 1, 8,— [Rep.